Citation Nr: 0122827	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The appellant claims qualifying military service for VA 
benefits eligibility.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 determination of the VA Manila Regional 
Office (RO), which declined to reopen a claim of basic 
eligibility for VA benefits.  


FINDINGS OF FACT

1.  By October 1989 determination, the RO denied service 
connection for certain claimed disabilities, as the veteran 
was not eligible for VA benefits; he was notified of the 
decision that month, and he did not initiate an appeal within 
one year thereafter.

2.  Evidence received since the October 1989 RO determination 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1989 RO determination is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  No new and material evidence has been received to warrant 
reopening of the issue of basic eligibility for VA benefits.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  FACTUAL BACKGROUND

In January 1989, the appellant submitted a claim of service 
connection for several alleged disabilities.  

In February 1989, the RO requested information from the 
appropriate Philippine agency regarding the appellant's 
service.  Various records were sent to the RO indicating that 
the appellant served in some capacity in the Philippine Army 
during World War II.  That month, the RO made a similar 
request to the U.S. Army Reserve Personnel Center (ARPERCEN).  

In September 1989, an official at ARPERCEN reported that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.  

By October 1989 determination, the RO denied the appellant's 
claim of basic eligibility for VA benefits.  The RO explained 
in a letter mailed to the appellant at his last known address 
in October 1989 that the Department of the Army found no 
evidence of U.S. military service and that there was no 
record that had service in the Philippine Commonwealth Army, 
U.S. Army Forces in the Far East, or recognized guerrilla 
service.  The RO also explained that certification of service 
was the prerogative of the Department of the Army and that VA 
had no authority to amend or change such determination.

By letter sent to the appellant in November 1989, he was also 
notified that the negative service certification of the U.S. 
Department of the Army was binding on VA.  The appellant did 
not initiate an appeal of that disallowance of his claim by 
VA within one year of the RO determination.  

In September 2000, he filed a claim of service connection for 
a pulmonary disability and arthritis.  He enclosed copies of 
documents from Philippine authorities indicating service in 
some capacity during World War II.  The copies were 
duplicative of records already submitted prior to the October 
1989 RO determination.  His submissions included a Philippine 
Army document indicating an honorable discharge dated in 
August 1946, an Affidavit for Philippine Army Personnel, and 
an affidavit regarding service signed by a Philippine Army 
major.

In October 2000, the RO denied the veteran's claim, noting 
that new and material evidence sufficient to reopen a claim 
of basic eligibility for VA benefits had not been submitted. 

In May 2001, he testified at a personal hearing at the RO 
that he was a veteran of World War II and that he did not 
understand why VA could not locate service records in his 
name.  At the hearing, he submitted copies of a certification 
from General Headquarters, Armed Forces of the Philippines, 
indicating that he was paid in arrears for certain service 
and other information, and a document from the Philippine 
Veterans Affairs Office, indicating eligibility for 
Philippine veterans' benefits.  

II.  LAW AND REGULATIONS

A.  Evidence of Service

VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department, (2) 
the document contains needed information as to length, time 
and character of service; and (3) in the opinion of the VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a) (2001).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Venturella v. Gober, 10 
Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115 (1993). 

B.  New and Material Evidence 

As noted above, basic eligibility for VA benefits was 
previously denied in an October 1989 RO determination that 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
has noted that not every piece of new evidence is 
"material."  Id. at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

An amendment was recently promulgated to the regulation which 
governs the evaluation of whether new and material evidence 
has been submitted to reopen a previously denied claim.  See 
66 Fed. Reg. 45,620, 45,628-30 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  However, the provisions 
of this amendment were explicitly made applicable only to 
claims which were received by VA on or after August 29, 2001.  
Id. at 45,620.  Since the appellant's claim to reopen was 
received by the RO in September 2000, the preexisting version 
of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version would be most favorable to the 
claimant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

III.  ANALYSIS

With the foregoing considerations in mind, the Board must 
review all of the evidence that has been submitted by the 
veteran or otherwise associated with the claims file since 
the RO final decision in October 1989.

In this case, the additional evidence submitted after the 
initial determination consists of copies of verification of 
service from Philippine sources essentially duplicative of 
evidence already contained within the claims file.  

After careful consideration of this evidence, the Board finds 
that it is not new and material sufficient to reopen the 
claim of entitlement to VA disability benefits.  The evidence 
appellant sent along with his claim in October 2000 is 
essentially duplicative of documentation already contained 
within the claims file and does not materially alter the 
evidentiary picture.  See 38 C.F.R. § 3.156(a).  

In any event, that evidence is not material because it is 
insufficient to prove qualifying service.  See 38 C.F.R. 
§ 3.203(a).  In the absence of the type of documentation 
enumerated in section 3.203(a), only service department 
verification is sufficient to prove qualifying service.  Id.; 
Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).  The evidence received from ARPERCEN 
indicated no qualifying service.  

The Board notes that it need not discuss the newly-submitted 
evidence in detail as such evidence purporting to prove 
adequate service comes from unauthorized sources, and, even 
if new, would not be material.  See Id.; 38 C.F.R. 
§ 3.156(a).  Further, the Board finds that the record 
contains no additional evidence that would warrant a further 
request to the service department to verify or rectify 
additional military service.  Sarmiento v. Brown, 7 Vet. App. 
80 (1994).

As the newly submitted evidence is not new and material, 
basic eligibility for VA benefits must be denied.  38 C.F.R. 
§ 3.156.


ORDER

Basic eligibility for VA benefits is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

